          Case 1:15-cv-07217-PKC Document 256 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
ROBERT DORAN, et al.,

                                 Plaintiffs,                               15-cv-7217 (PKC)

                -against-
                                                                              ORDER
NEW YORK STATE DEPARTMENT OF
HEALTH OFFICE OF THE MEDICAID
INSPECTOR GENERAL, et al.,

                                  Defendants.
------------------------------------------------------------x

CASTEL, U.S.D.J.

               The Final Pretrial Conference in this action and the Initial Pretrial Conference in the

related action, No. 20-cv-3754, are adjourned from July 22, 2020 to August 4, 2020 at 11:00 a.m.

in Courtroom 11D. To facilitate access to the Courthouse on the day of the conference, follow the

instructions attached to this Order.



                SO ORDERED.

                                                          ________________________________
                                                                    P. Kevin Castel
                                                              United States District Judge
Dated: New York, New York
       July 16, 2020
         Case 1:15-cv-07217-PKC Document 256 Filed 07/16/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
